DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/25/2021.
Claim(s) 1-8 has/have been cancelled.
Claims(s) 17-20 has/have been added. 
Claims(s) 9-20 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, filed 2/25/2021, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn.
Applicant’s arguments, see page 7, filed 2/25/2021, with respect to the claim interpretation have been fully considered and are persuasive.  The claim interpretation has been withdrawn.
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
On pages 8-10 of the remarks, in regard to claims 9, 12, 15 and 16, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Islam et al. US 20190386862 in view of Park et al. US 20190245727.  Specifically, the Applicant remarks:

Issue #1a:
“Applicant respectfully disagrees with the Examiner's asserted analogies. It is respectfully submitted that the Examiner is relying on an incorrect assumption that "160 Ts" in "15KHz" is equivalent to "80 TS" in "30KHz." It is noted that "Ts" is a basic time unit, which is the same irrespective of subcarrier spacing of "15 KHz" or "30 KHz" as evidenced by the disclosure in paragraph [0102] of Islam that" ... a trailing edge of one symbol is 'aligned' with the trailing edge of another symbol if the symbols terminate within one basic time unit (Ts) of one another ... duration of a basic time unit may vary from one standard telecommunications protocol to another."
It is further noted that not all "CP" lengths are compatible "in a same subcarrier spacing" as evidenced by the Examiner's statement at pg. 8 of the Office Action that "Islam et al. teaches a variety of CP's in a variety of subcarrier spacing, where the claim does not specif[y] that the "first CF", "second CF", and "third CF" are required to be communicated in the same frame, subframe,
slot, etc."
In view of the previous remarks, it is respectfully submitted that "Ts" is the same for a communication system such that "160 Ts" in "15KHz of Islam is not equivalent to "80 TS" in "30KHz" of Islam. Therefore, it is further respectfully submitted that "CPI" in FIG. 36 of Islam does not map to the "first CP" recited in independent claims 9, 12, 15 and 16 as originally presented and Islam does not disclose "in a same subcarrier spacing, the second CP is longer in length than the first CP" as recited in independent claims 9, 12, 15 and 16 as originally presented.”

Issue #1b:
“It is respectfully asserted that independent claims 9, 12, 15 and 16 as originally presented are patentably distinguishable over Islam. It is further respectfully asserted that neither Park or You can be asserted as curing the identified deficiency of Islam with regard to independent claims 9, 12,
15 and 16 as originally presented.

Issue #1c:
“Notwithstanding that independent claims 9, 12, 15 and 16 as originally presented are patentably distinguishable over Islam, Park and You, Applicant has amended independent claims 9, 12, 15 and 16 to better disclose the present invention by reciting, inter alia, "the CPs in a same subcarrier spacing are applied in a time slot" and "multiples of the time slot equal 1 ms." Support for the amendments can be found in the publication of the originally filed application. Applicant respectfully submits that Islam, Park and You, either singly or in any combination thereof fail to anticipate, teach, disclose "the CPs in a same subcarrier spacing are applied in a time slot" and "-a multiples of the time slot equal 1 ms" as recited in amended independent claims 9, 12, 15 and 16.

The Examiner respectfully disagrees.  
	
	With regards to issue #1a above:
	Fakoorian et al. US 20170201989 teaches a CP in one subcarrier spacing corresponding to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084) which contradicts Applicant’s argument that “the Examiner is relying on an incorrect assumption that "160 Ts" in "15KHz" is equivalent to "80 TS" in "30KHz."
	The Examiner further indicates Applicant’s independent claims note the “first CP” is “in a same subcarrier spacing” with the “second CP” and the “first CP” is also in the “same subcarrier spacing” as the “third CP” and where the “first CP is used in the first subcarrier spacing”, “the first CP and the second CP are used in the second subcarrier spacing”, and the “at least third CP is used in the third subcarrier spacing”.  Based on the claim language and based on the PGPub specification of the original disclosure which notes “the numbers of CP points are made different according to the SCSs” (0088), this further is considered as contradicting Applicant’s argument of “the Examiner is relying on an incorrect assumption that "160 Ts" in "15KHz" is equivalent to "80 TS" in "30KHz."

“It is further noted that not all "CP" lengths are compatible "in a same subcarrier spacing" as evidenced by the Examiner's statement at pg. 8 of the Office Action that "Islam et al. teaches a variety of CP's in a variety of subcarrier spacing, where the claim does not specif[y] that the "first CF", "second CF", and "third CF" are required to be communicated in the same frame, subframe, slot, etc.", is incorrect, as the Examiner does not indicate, imply or otherwise note that "Islam et al. teaches a variety of CP's in a variety of subcarrier spacing, where the claim does not specif[y] that the "first CF", "second CF", and "third CF" are required to be communicated in the same frame, subframe, slot, etc."  is analogous to “It is further noted that not all "CP" lengths are compatible”.  The Examiner was merely indicating the claims did not specify the "first CF", "second CF", and "third CF" are required to be communicated in the same frame, subframe, slot, etc."


With regards to issue #1b above:

Please see the arguments with to issue #1a above.

With regards to issue #1c above:
	Islam et al. teaches 
“A subframe in a long term evolution (LTE) system has a specific definition: 1 ms consisting of two 0.5 ms slots. FIG. 4 illustrates one slot in 
Where FIGs. 34-35 and Table 1 are all considered as using 0.5ms slot and 1ms subframe, where “0.5 ms slot.” maps to “time slot”, and where “the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot” is considered as indicating there are a plurality of CPs per “slot”, and where “0.5 ms” slot is considered a multiple of “1ms”. Which is considered as teaching "the CPs in a same subcarrier spacing are applied in a time slot" and "-a multiples of the time slot equal 1 ms" as recited in amended independent claims 9, 12, 15 and 16”.

On page 10 of the remarks, in regard to claims 10, 11 and 17-20, the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Applicant’s arguments, see pages 8-10, filed 2/25/2021, with respect to the rejection(s) of claim(s) 9-16 under 35 U.S.C. 103 have been fully considered and are Islam et al. US 20190386862, Park et al. US 20190245727 and Fakoorian et al. US 20170201989.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, 12, 14, 15, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US 20190386862 (cited in Non-Final Rejection dated 11/25/2020) in view of Park et al. US 20190245727 (cited in Non-Final Rejection dated 11/25/2020) and in further view of Fakoorian et al. US 20170201989.

As to claim 9:

A base station apparatus configured to communicate with a terminal apparatus, the base station apparatus comprising:
...
multiplexing circuitry configured to map a downlink ... to a resource element; and
(“That is, index o of a subframe of one set of time-frequency resources may not be aligned with index 0 of a subframe of another set of time-frequency resources. Even when the two sets of time-frequency resources have the same numerology, index o of a subframe of one set of time-frequency resources may not be aligned with index o of a subframe of the other set of time-frequency resources. This is because two subframes belonging to the same numerology may still have different durations. For example, a 15 kHz subframe in an LTE system has 14 OFDM symbols comprising 2 slots of 7 OFDM symbols each, whereas a subframe in a non-LTE system may have a different number of OFDM symbols, e.g. 7 OFDM symbols. The start time between the LTE subframe and the non-LTE subframe may not be aligned, depending upon the location of the long CP OFDM symbol. In a TDD frame structure, this may potentially be the case when a long CP symbol is used as the guard period, and may not be mapped at the beginning. However, in a FDD frame structure, which does not require a guard period, symbol alignment is equivalent to subframe alignment when different systems have the same location/index for the long CP symbol with respect to the subframe. For example in FDD, one LTE subframe of 14 symbols 
(“A wireless communication from a base station to a UE is referred to as a downlink communication. Resources are required to perform uplink and downlink communications.”; Islam et al.; 0003)
(where
“base station” maps to “base station”,
“UE” maps to “terminal apparatus”,
“may not be mapped at the beginning” is considered as teaching may be mapped at the end which maps to “map”,
“time-frequency resources” maps to “resource element”,

radio transmitting circuitry configured to generate an orthogonal frequency division multiplexing (OFDM) signal using a cyclic prefix (CP) for transmission, wherein
(where
FIG. 1 illustrates “radio transmitting circuitry configured to generate an orthogonal frequency division multiplexing (OFDM) signal using a cyclic prefix (CP) for transmission”, “OFDM Symbol 144” maps to “OFDM signal”, “CP” maps to “using a cyclic prefix”, communication between elements maps to “for transmission”

the subcarrier spacing includes a first subcarrier spacing, a second subcarrier spacing, or a third subcarrier spacing;
(where
“15KHz”/FIG. 34 maps to “first subcarrier spacing”,
“30KHz”/FIG. 35 maps to “second subcarrier spacing”,
“60KHz”/FIG. 35 maps to “third subcarrier spacing”,

the CP includes a first CP, a second CP, or a third CP;
“CP1”/FIG. 34 noted with “160 Ts” and “CP1”/Table1 noted as “80 Ts” with SCS of 30 kHz maps to “first CP”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).
“CP1”/FIG. 35 noted with “88 Ts” maps to “second CP”,
“CP4”/FIGs. 35 noted with “36 Ts” maps to “third CP”,

in a same subcarrier spacing, a length of the second CP is longer than the first CP, in a same subcarrier spacing, a length of the third CP is shorter than the first CP, the first CP is used in the first subcarrier spacing,
(where
“88 Ts” is longer than “80 Ts” which maps to “the second CP is longer in length than the first CP”,
“, the third CP is shorter than the first CP”,
“CP1”/FIGS. 34 noted with “160 Ts” and “15 KHz” maps to “the first CP is used in the first subcarrier spacing”,

the first CP and the second CP are used in the second subcarrier spacing;
(where
“CP1”/FIGS. 34 noted with “160 Ts” and “15KHz” and “CP1”/Table 1 noted as “80 Ts” with “30KHz” maps to “first CP” and “CP1”/FIG. 35 noted with “88 Ts” and “30 kHz” maps to “second CP”, where they are both included in “30kHz” maps to “the first CP and the second CP are used in the second subcarrier spacing”, where “160 Ts” in “15KHz” is considered as equivalent to “80 Ts” in “30KHz”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).

at least the third CP is used in the third subcarrier spacing, and
(where
“CP4”/FIGs. 35 with “60KHz” maps to “at least the third CP is used in the third subcarrier spacing”,

the CPs in a same subcarrier spacing are applied in a time slot; and

(where
FIGs. 34-35 and Table 1 are all considered as using 0.5ms slot and 1ms subframe, where “0.5 ms slot.” maps to “time slot”,
“the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot” is considered as indicating there are a plurality of CPs per “slot”

multiples of the same slot equal 1 ms.
(where
“0.5 ms” slot is considered a multiple of “1ms”

Islam et al. teaches a variety of CP’s in a variety of subcarrier spacing and where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).

Islam et al. as described above does not explicitly teach:
higher layer processing circuitry configured to configure a subcarrier spacing for the terminal apparatus;
[downlink] shared channel
the third subcarrier spacing is equal to or greater than a predetermined number.

However, Park further teaches a MIB/SIB/PDSCH/subcarrier spacing capability which includes:
higher layer processing circuitry configured to configure a subcarrier spacing for the terminal apparatus;
(“The value indicating configuration of the cyclic prefix length for the second subcarrier spacing is configured for each user equipment through a cell-specific higher layer signaling such as the MIB (Master Information Block) and the SIB (System Information Block).”; Park et al.; 0114)
(“The configuration of the cyclic prefix length for the second subcarrier spacing is semi-statically preformed, and the base station may transmit the value indicating configuration of the cyclic prefix length for the second subcarrier spacing through a UE-specific higher layer signaling (for example, RRC signaling)”; Park et al.; 0113)
(where
“MIB”/”SIB” maps to “higher layer processing circuitry”,
“configured to configure”,
“for the second subcarrier spacing” maps to “subcarrier spacing”,
“UE” maps to “terminal apparatus”,

[downlink] shared channel
(“The UL and the DL may transmit control information through a control channel, such as a physical DL control channel (PDCCH), physical UL control channel (PUCCH), and the like. The UL and the DL may transmit data through a data channel, such as a physical DL shared channel (PDSCH), physical UL shared channel (PUSCH), and the like”; Park et al.; 0027)
(where
“PDSCH” maps to “downlink shared channel”,

the third subcarrier spacing is equal to or greater than a predetermined number.
(“As a method for satisfying various NR usage scenarios simultaneously, it is necessary to support a mixed numerology structure supporting the numerology of subcarrier spacing (e.g. larger subcarrier spacing such as 60 kHz, 120 kHa, etc.)”; Park et al.; 0062)
(where
“larger subcarrier spacing such as 60 kHz, 120 kHa” maps to “the third subcarrier spacing is equal to or larger than a predetermined number”, where “third subcarrier spacing”, “larger...such as” maps “larger” “such as 60kHz” to “equal”, “60KHz” maps to “predetermined number”

Park et al. teaches configuration of a cyclic prefixes for a plurality of subcarrier spacings using MIB/SIB which includes configuring the cyclic prefixes for PDSCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MIB/SIB/PDSCH/subcarrier spacing capability of Park et al. into Islam et al and the CP/subcarrier multiplicative capability of Fakoorian into Islam et al. By modifying the UE/base station of Islam et al. to include the MIB/SIB/PDSCH/subcarrier spacing capability as taught by the UE/base station of Park et al. and realizing the CP/subcarrier multiplicative capability of Fakoorian, the benefits of improved alignment (Islam et al.; 0006) with improved cyclic prefix length configuration (Park et al.; 0006) and with improved resolution (Fakoorian et al.; 0097) are achieved.

As to claim 11:
Islam et al. as described above does not explicitly teach:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
a length of the third CP is variable for each terminal apparatus.

However, Park further teaches a CP capability which includes:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
(“The default CP length set may be defined to include two different default CP lengths, such as a normal default cyclic prefix length and an extended default cyclic prefix length”; Park et al.; 0073)
(“The default CP length set includes CP lengths configurable for a reference numerology in a NR carrier”; Park et al.; 0071
(where
“normal default cyclic prefix length” maps to “length of the first CP”,
“extended default cyclic prefix length” maps to “length of a second CP”,
“for a reference numerology” maps to “fixed in one subcarrier spacing”

a length of the third CP is variable for each terminal apparatus.
(“The configuration of the CP length for the secondary numerology may be semi-static. In this case, the CP length may be configured for each user equipment and transmitted to it through UE-specific RRC signaling, or configured to be cell-specific and transmitted to the user equipments in the corresponding cell through cell-specific RRC signaling such as the MIB (Master Information Block) and the SIB (System Information Block). The configuration of the CP length for the secondary numerology may be dynamic.”; Park et al.; 0102)
(where
“variable”,
“CP length” maps to “length of the third CP”,
“UE”/”MIB”/”SIB” maps to “for each terminal”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CP capability of Park et al. into Islam et al and the CP/subcarrier multiplicative capability of Fakoorian into Islam et al. By modifying the UE/base station of Islam et al. to include the CP capability as taught by the UE/base station of Park et al. and realizing the CP/subcarrier multiplicative capability of Fakoorian, the benefits of improved alignment (Islam et al.; 0006) with improved cyclic prefix length configuration (Park et al.; 0006) and with improved resolution (Fakoorian et al.; 0097) are achieved.

As to claim 12:
Islam et al. discloses:
A terminal apparatus configured to communicate with a base station apparatus, the terminal apparatus comprising:
....
radio receiving circuitry configured to extract a frequency domain signal from a reception signal in consideration of a cyclic prefix (CP) for reception;
(“That is, index o of a subframe of one set of time-frequency resources may not be aligned with index 0 of a subframe of another set of time-frequency 
(“A wireless communication from a base station to a UE is referred to as a downlink communication. Resources are required to perform uplink and downlink communications.”; Islam et al.; 0003)
(“In some embodiments, another method performed by an apparatus includes transmitting and receiving data in accordance with a set of time-
(“In an OFDM-based wireless mobile communication system, a method for responding to a delay spread according to a multi-path is used to transmit and receive a signal including the cyclic prefix in front of an OFDM symbol.” Islam et al.; 0046)
(where
“base station” maps to “base station”,
“UE” maps to “terminal apparatus”,

wherein the subcarrier spacing includes a first subcarrier spacing, a second subcarrier spacing, or a third subcarrier spacing,
(where
“15KHz”/FIG. 34 maps to “first subcarrier spacing”,
“30KHz”/FIG. 35 maps to “second subcarrier spacing”,
“60KHz”/FIG. 35 maps to “third subcarrier spacing”,

the CP includes a first CP, a second CP, or a third CP,
“CP1”/FIG. 34 noted with “160 Ts” and “CP1”/Table1 noted as “80 Ts” with SCS of 30 kHz maps to “first CP”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based 
“CP1”/FIG. 35 noted with “88 Ts” maps to “second CP”,
“CP4”/FIGs. 35 noted with “36 Ts” maps to “third CP”,

in a same subcarrier spacing, the second CP is longer in length than the first CP, in a same subcarrier spacing, the third CP is shorter in length than the first CP, the first CP is used in the first subcarrier spacing,
(where
“88 Ts” is longer than “80 Ts” which maps to “the second CP is longer in length than the first CP”,
“36 Ts” is shorter than “80 Ts” which maps to “, the third CP is shorter than the first CP”,
“CP1”/FIGS. 34 noted with “160 Ts” and “15 KHz” maps to “the first CP is used in the first subcarrier spacing”,

the first CP and the second CP are used in the second subcarrier spacing,
(where
“CP1”/FIGS. 34 noted with “160 Ts” and “15KHz” and “CP1”/Table 1 noted as “80 Ts” with “30KHz” maps to “first CP” and “CP1”/FIG. 35 noted with “88 Ts” and “30 kHz” maps to “second CP”, where they are both included in “30kHz” maps to “the first CP and the second CP are used in the second subcarrier spacing”, where “160 Ts” in “15KHz” is considered as equivalent to “80 Ts” in 

at least the third CP is used in the third subcarrier spacing, and
(where
“CP4”/FIGs. 35-36 with “60KHz” maps to “at least the third CP is used in the third subcarrier spacing”

the CPs in a same subcarrier spacing are applied in a time slot; and
(“A subframe in a long term evolution (LTE) system has a specific definition: 1 ms consisting of two 0.5 ms slots. FIG. 4 illustrates one slot in an LTE system. The slot has a duration of seven OFDM symbols. In an LTE system, the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot. An OFDM symbol having a longer CP is shown using hatching along the top of the OFDM symbol, as at 166.”; Islam et al.; 0058)
(where
FIGs. 34-35 and Table 1 are all considered as using 0.5ms slot and 1ms subframe, where “0.5 ms slot.” maps to “time slot”,


multiples of the same slot equal 1 ms.
(where
“0.5 ms” slot is considered a multiple of “1ms”

Islam et al. teaches a variety of CP’s in a variety of subcarrier spacing and where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).

Islam et al. as described above does not explicitly teach:
higher layer processing circuitry configured to be configured with a subcarrier spacing;
[downlink] shared channel 
the third subcarrier spacing is equal to or greater than a predetermined number.

However, Park further teaches a MIB/SIB/PDSCH/subcarrier spacing capability which includes:
higher layer processing circuitry configured to configure a subcarrier spacing for the terminal apparatus;
(“The value indicating configuration of the cyclic prefix length for the second subcarrier spacing is configured for each user equipment through a cell-specific higher layer signaling such as the MIB (Master Information Block) and the SIB (System Information Block).”; Park et al.; 0114)
(“The configuration of the cyclic prefix length for the second subcarrier spacing is semi-statically preformed, and the base station may transmit the value indicating configuration of the cyclic prefix length for the second subcarrier spacing through a UE-specific higher layer signaling (for example, RRC signaling)”; Park et al.; 0113)
(where
“MIB”/”SIB” maps to “higher layer processing circuitry”,
“configured” maps to “configured to configure”,
“for the second subcarrier spacing” maps to “subcarrier spacing”,
“UE” maps to “terminal apparatus”,

[downlink] shared channel
(“The UL and the DL may transmit control information through a control channel, such as a physical DL control channel (PDCCH), physical UL control channel (PUCCH), and the like. The UL and the DL may transmit data through a data channel, such as a physical DL shared channel (PDSCH), physical UL shared channel (PUSCH), and the like”; Park et al.; 0027)

“PDSCH” maps to “[downlink] shared channel”,

the third subcarrier spacing is equal to or greater than a predetermined number.
(“As a method for satisfying various NR usage scenarios simultaneously, it is necessary to support a mixed numerology structure supporting the numerology of subcarrier spacing (e.g. larger subcarrier spacing such as 60 kHz, 120 kHa, etc.)”; Park et al.; 0062)
(where
“larger subcarrier spacing such as 60 kHz, 120 kHa” maps to “the third subcarrier spacing is equal to or larger than a predetermined number”, where “60KHz” maps to “third subcarrier spacing”, “larger...such as” maps to “equal”, “60KHz” maps to “predetermined number”

Park et al. teaches configuration of a cyclic prefixes for a plurality of subcarrier spacings using MIB/SIB which includes configuring the cyclic prefixes for PDSCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MIB/SIB/PDSCH/subcarrier spacing capability of Park et al. into Islam et al and the CP/subcarrier multiplicative capability of Fakoorian into Islam et al. By 

As to claim 14:
Islam et al. as described above does not explicitly teach:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
a length of the third CP is variable for each terminal apparatus.

However, Park further teaches a CP capability which includes:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
(“The default CP length set may be defined to include two different default CP lengths, such as a normal default cyclic prefix length and an extended default cyclic prefix length”; Park et al.; 0073)
(“The default CP length set includes CP lengths configurable for a reference numerology in a NR carrier”; Park et al.; 0071
(where
“normal default cyclic prefix length” maps to “length of the first CP”,
“length of a second CP”,
“for a reference numerology” maps to “fixed in one subcarrier spacing”

a length of the third CP is variable for each terminal apparatus.
(“The configuration of the CP length for the secondary numerology may be semi-static. In this case, the CP length may be configured for each user equipment and transmitted to it through UE-specific RRC signaling, or configured to be cell-specific and transmitted to the user equipments in the corresponding cell through cell-specific RRC signaling such as the MIB (Master Information Block) and the SIB (System Information Block). The configuration of the CP length for the secondary numerology may be dynamic.”; Park et al.; 0102)
(where
“semi-statically” maps to “variable”,
“CP length” maps to “length of the third CP”,
“UE”/”MIB”/”SIB” maps to “for each terminal”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CP capability of Park et al. into Islam et al and the CP/subcarrier multiplicative capability of Fakoorian into Islam et al. By modifying the UE/base station of Islam et al. to include the CP capability as taught by the UE/base station of Park et al. and realizing the CP/subcarrier multiplicative capability of Fakoorian, the benefits of improved alignment (Islam et al.; 0006) with improved cyclic prefix length 

As to claim 15:
Islam et al. discloses:
A communication method for a base station apparatus to communicate with a terminal apparatus, the communication method comprising:
...
mapping a downlink shared channel to a resource element; and
(“That is, index o of a subframe of one set of time-frequency resources may not be aligned with index 0 of a subframe of another set of time-frequency resources. Even when the two sets of time-frequency resources have the same numerology, index o of a subframe of one set of time-frequency resources may not be aligned with index o of a subframe of the other set of time-frequency resources. This is because two subframes belonging to the same numerology may still have different durations. For example, a 15 kHz subframe in an LTE system has 14 OFDM symbols comprising 2 slots of 7 OFDM symbols each, whereas a subframe in a non-LTE system may have a different number of OFDM symbols, e.g. 7 OFDM symbols. The start time between the LTE subframe and the non-LTE subframe may not be aligned, depending upon the location of the long CP OFDM symbol. In a TDD frame structure, this may potentially be the case when a long CP symbol is used as the guard period, and may not be mapped at the beginning. However, in a FDD frame structure, which does not 
(“A wireless communication from a base station to a UE is referred to as a downlink communication. Resources are required to perform uplink and downlink communications.”; Islam et al.; 0003)
(where
“base station” maps to “base station”,
“UE” maps to “terminal apparatus”,
“may not be mapped at the beginning” is considered as teaching may be mapped at the end which maps to “map”,
“time-frequency resources” maps to “resource element”,
Where FIG. 1 illustrates “multiplexing circuitry configured to map a downlink ... to a resource element”

generating an orthogonal frequency division multiplexing (OFDM) signal using a cyclic prefix (CP) 
(where
FIG. 1 illustrates “generating an orthogonal frequency division multiplexing (OFDM) signal using a cyclic prefix (CP) and a signal output from the multiplexing circuitry, converting the OFDM signal into a radio signal, and transmitting the radio signal”, “OFDM Symbol 144” maps to “OFDM signal”, “CP” maps to “using a cyclic prefix”

the subcarrier spacing includes a first subcarrier spacing, a second subcarrier spacing, or a third subcarrier spacing,
(where
“15KHz”/FIG. 34 maps to “first subcarrier spacing”,
“30KHz”/FIG. 35 maps to “second subcarrier spacing”,
“60KHz”/FIG. 35 maps to “third subcarrier spacing”,

the CP includes a first CP, a second CP, or a third CP,
“CP1”/FIG. 34 noted with “160 Ts” and “CP1”/Table1 noted as “80 Ts” with SCS of 30 kHz maps to “first CP”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).
“CP1”/FIG. 35 noted with “88 Ts” maps to “second CP”,
“CP4”/FIGs. 35 noted with “36 Ts” maps to “third CP”,

in a same subcarrier spacing, the second CP is longer in length than the first CP, in a same subcarrier spacing, the third CP is shorter in length than the first CP, the first CP is used in the first subcarrier spacing,

“88 Ts” is longer than “80 Ts” which maps to “the second CP is longer in length than the first CP”,
“36 Ts” is shorter than “80 Ts” which maps to “, the third CP is shorter than the first CP”,
“CP1”/FIGS. 34 noted with “160 Ts” and “15 KHz” maps to “the first CP is used in the first subcarrier spacing”,

the first CP and the second CP are used in the second subcarrier spacing,
(where
“CP1”/FIGS. 34 noted with “160 Ts” and “15KHz” and “CP1”/Table 1 noted as “80 Ts” with “30KHz” maps to “first CP” and “CP1”/FIG. 35 noted with “88 Ts” and “30 kHz” maps to “second CP”, where they are both included in “30kHz” maps to “the first CP and the second CP are used in the second subcarrier spacing”, where “160 Ts” in “15KHz” is considered as equivalent to “80 Ts” in “30KHz”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).

at least the third CP is used in the third subcarrier spacing, and
(where
“at least the third CP is used in the third subcarrier spacing”

the CPs in a same subcarrier spacing are applied in a time slot; and
(“A subframe in a long term evolution (LTE) system has a specific definition: 1 ms consisting of two 0.5 ms slots. FIG. 4 illustrates one slot in an LTE system. The slot has a duration of seven OFDM symbols. In an LTE system, the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot. An OFDM symbol having a longer CP is shown using hatching along the top of the OFDM symbol, as at 166.”; Islam et al.; 0058)
(where
FIGs. 34-35 and Table 1 are all considered as using 0.5ms slot and 1ms subframe, where “0.5 ms slot.” maps to “time slot”,
“the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot” is considered as indicating there are a plurality of CPs per “slot”

multiples of the same slot equal 1 ms.
(where
“0.5 ms” slot is considered a multiple of “1ms”



Islam et al. as described above does not explicitly teach:
configuring a subcarrier spacing for the terminal apparatus; 
the third subcarrier spacing is equal to or greater than a predetermined number.

However, Park further teaches a MIB/SIB/subcarrier spacing capability which includes:
configuring a subcarrier spacing for the terminal apparatus; 
 (“The value indicating configuration of the cyclic prefix length for the second subcarrier spacing is configured for each user equipment through a cell-specific higher layer signaling such as the MIB (Master Information Block) and the SIB (System Information Block).”; Park et al.; 0114)
(“The configuration of the cyclic prefix length for the second subcarrier spacing is semi-statically preformed, and the base station may transmit the value indicating configuration of the cyclic prefix length for the second subcarrier spacing through a UE-specific higher layer signaling (for example, RRC signaling)”; Park et al.; 0113)

 “configured” maps to “configured to configure”,
“for the second subcarrier spacing” maps to “subcarrier spacing”,
“UE” maps to “terminal apparatus”,

the third subcarrier spacing is equal to or greater than a predetermined number.
(“As a method for satisfying various NR usage scenarios simultaneously, it is necessary to support a mixed numerology structure supporting the numerology of subcarrier spacing (e.g. larger subcarrier spacing such as 60 kHz, 120 kHa, etc.)”; Park et al.; 0062)
(where
“larger subcarrier spacing such as 60 kHz, 120 kHa” maps to “the third subcarrier spacing is equal to or larger than a predetermined number”, where “60KHz” maps to “third subcarrier spacing”, “larger...such as” maps to “equal”, “60KHz” maps to “predetermined number”

Park et al. teaches configuration of a cyclic prefixes for a plurality of subcarrier spacings using MIB/SIB which includes configuring the cyclic prefixes for PDSCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 

As to claim 16:
Islam et al. discloses:
A communication method for a terminal apparatus to communicate with a base station apparatus, the communication method comprising: being configured with a subcarrier spacing;
extracting a frequency domain signal from a reception signal in consideration of a cyclic prefix (CP) for reception;
 (“That is, index o of a subframe of one set of time-frequency resources may not be aligned with index 0 of a subframe of another set of time-frequency resources. Even when the two sets of time-frequency resources have the same numerology, index o of a subframe of one set of time-frequency resources may not be aligned with index o of a subframe of the other set of time-frequency resources. This is because two subframes belonging to the same numerology may still have different durations. For example, a 15 kHz subframe in an LTE 
(“A wireless communication from a base station to a UE is referred to as a downlink communication. Resources are required to perform uplink and downlink communications.”; Islam et al.; 0003)
(“In some embodiments, another method performed by an apparatus includes transmitting and receiving data in accordance with a set of time-frequency resources. The set of time-frequency resources includes: a plurality of time durations, each time duration of length t.sub.R, and each time duration for transmitting or receiving a single regular CP OFDM symbol of length t.sub.R; and a guard period in which there is no data transmission.”; Islam et al.; 0129)

(where
“base station” maps to “base station”,
“UE” maps to “terminal apparatus”,
“time-frequency resources includes: a plurality of time durations, each time duration of length t.sub.R, and each time duration for transmitting or receiving a single regular CP” maps to “extracting a frequency domain signal from a reception signal in consideration of a cyclic prefix (CP)”
“receive a signal including the cyclic prefix in front of an OFDM symbol” maps to “reception”

wherein the subcarrier spacing includes a first subcarrier spacing, a second subcarrier spacing, or a third subcarrier spacing,
(where
“15KHz”/FIG. 34 maps to “first subcarrier spacing”,
“30KHz”/FIG. 35 maps to “second subcarrier spacing”,
“60KHz”/FIG. 35 maps to “third subcarrier spacing”,

the CP includes a first CP, a second CP, or a third CP,
“first CP”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).
“CP1”/FIG. 35 noted with “88 Ts” maps to “second CP”,
“CP4”/FIGs. 35 noted with “36 Ts” maps to “third CP”,

in a same subcarrier spacing, the second CP is longer in length than the first CP, in a same subcarrier spacing, the third CP is shorter in length than the first CP, the first CP is used in the first subcarrier spacing,
(where
“88 Ts” is longer than “80 Ts” which maps to “the second CP is longer in length than the first CP”,
“36 Ts” is shorter than “80 Ts” which maps to “, the third CP is shorter than the first CP”,
“CP1”/FIGS. 34 noted with “160 Ts” and “15 KHz” maps to “the first CP is used in the first subcarrier spacing”,

the first CP and the second CP are used in the second subcarrier spacing,
(where
“CP1”/FIGS. 34 noted with “160 Ts” and “15KHz” and “CP1”/Table 1 noted as “80 Ts” with “30KHz” maps to “first CP” and “CP1”/FIG. 35 noted with “88 Ts” “second CP”, where they are both included in “30kHz” maps to “the first CP and the second CP are used in the second subcarrier spacing”, where “160 Ts” in “15KHz” is considered as equivalent to “80 Ts” in “30KHz”, where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).

at least the third CP is used in the third subcarrier spacing, and
(where
“CP4”/FIGs. 35 with “60KHz” maps to “at least the third CP is used in the third subcarrier spacing”,

the CPs in a same subcarrier spacing are applied in a time slot; and
(“A subframe in a long term evolution (LTE) system has a specific definition: 1 ms consisting of two 0.5 ms slots. FIG. 4 illustrates one slot in an LTE system. The slot has a duration of seven OFDM symbols. In an LTE system, the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot. An OFDM symbol having a longer CP is shown using hatching along the top of the OFDM symbol, as at 166.”; Islam et al.; 0058)
(where
“time slot”,
“the CP of the first OFDM symbol of each slot is approximately 0.52 μs longer than the CP of each of the subsequent six OFDM symbols in the slot” is considered as indicating there are a plurality of CPs per “slot”

multiples of the same slot equal 1 ms.
(where
“0.5 ms” slot is considered a multiple of “1ms”

Islam et al. teaches a variety of CP’s in a variety of subcarrier spacing and where Fakoorian et al. teaches a CP in one subcarrier spacing corresponds to a CP in a different subcarrier spacing based on a multiplicative value where the multiplicative value is based on the ratio of the subcarrier spacings (see para. 0084).

Islam et al. as described above does not explicitly teach:
higher layer processing circuitry configured to be configured with a subcarrier spacing;
[downlink] shared channel 
the third subcarrier spacing is equal to or greater than a predetermined number.


higher layer processing circuitry configured to configure a subcarrier spacing for the terminal apparatus;
(“The value indicating configuration of the cyclic prefix length for the second subcarrier spacing is configured for each user equipment through a cell-specific higher layer signaling such as the MIB (Master Information Block) and the SIB (System Information Block).”; Park et al.; 0114)
(“The configuration of the cyclic prefix length for the second subcarrier spacing is semi-statically preformed, and the base station may transmit the value indicating configuration of the cyclic prefix length for the second subcarrier spacing through a UE-specific higher layer signaling (for example, RRC signaling)”; Park et al.; 0113)
(where
“MIB”/”SIB” maps to “higher layer processing circuitry”,
“configured” maps to “configured to configure”,
“for the second subcarrier spacing” maps to “subcarrier spacing”,
“UE” maps to “terminal apparatus”,

[downlink] shared channel
(“The UL and the DL may transmit control information through a control channel, such as a physical DL control channel (PDCCH), physical UL control channel (PUCCH), and the like. The UL and the DL may transmit data through a 
(where
“PDSCH” maps to “[downlink] shared channel”,

the third subcarrier spacing is equal to or greater than a predetermined number.
(“As a method for satisfying various NR usage scenarios simultaneously, it is necessary to support a mixed numerology structure supporting the numerology of subcarrier spacing (e.g. larger subcarrier spacing such as 60 kHz, 120 kHa, etc.)”; Park et al.; 0062)
(where
“larger subcarrier spacing such as 60 kHz, 120 kHa” maps to “the third subcarrier spacing is equal to or larger than a predetermined number”, where “60KHz” maps to “third subcarrier spacing”, “larger...such as” maps to “equal”, “60KHz” maps to “predetermined number”

Park et al. teaches configuration of a cyclic prefixes for a plurality of subcarrier spacings using MIB/SIB which includes configuring the cyclic prefixes for PDSCH.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 

As to claim 18:
Islam et al. as described above does not explicitly teach:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
a length of the third CP is variable for each terminal apparatus.

However, Park further teaches a CP capability which includes:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
(“The default CP length set may be defined to include two different default CP lengths, such as a normal default cyclic prefix length and an extended default cyclic prefix length”; Park et al.; 0073)
(“The default CP length set includes CP lengths configurable for a reference numerology in a NR carrier”; Park et al.; 0071

“normal default cyclic prefix length” maps to “length of the first CP”,
“extended default cyclic prefix length” maps to “length of a second CP”,
“for a reference numerology” maps to “fixed in one subcarrier spacing”

a length of the third CP is variable for each terminal apparatus.
(“The configuration of the CP length for the secondary numerology may be semi-static. In this case, the CP length may be configured for each user equipment and transmitted to it through UE-specific RRC signaling, or configured to be cell-specific and transmitted to the user equipments in the corresponding cell through cell-specific RRC signaling such as the MIB (Master Information Block) and the SIB (System Information Block). The configuration of the CP length for the secondary numerology may be dynamic.”; Park et al.; 0102)
(where
“semi-statically” maps to “variable”,
“CP length” maps to “length of the third CP”,
“UE”/”MIB”/”SIB” maps to “for each terminal”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CP capability of Park et al. into Islam et al and the CP/subcarrier multiplicative capability of Fakoorian into Islam et al. By modifying the UE/base station of Islam et al. to include the CP capability as taught by the UE/base station of Park et al. and 

As to claim 20:
Islam et al. as described above does not explicitly teach:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
a length of the third CP is variable for each terminal apparatus.

However, Park further teaches a CP capability which includes:
a length of the first CP and a length of the second CP are fixed in one subcarrier spacing, and
(“The default CP length set may be defined to include two different default CP lengths, such as a normal default cyclic prefix length and an extended default cyclic prefix length”; Park et al.; 0073)
(“The default CP length set includes CP lengths configurable for a reference numerology in a NR carrier”; Park et al.; 0071
(where
“normal default cyclic prefix length” maps to “length of the first CP”,
“extended default cyclic prefix length” maps to “length of a second CP”,
“for a reference numerology” maps to “fixed in one subcarrier spacing”

a length of the third CP is variable for each terminal apparatus.
(“The configuration of the CP length for the secondary numerology may be semi-static. In this case, the CP length may be configured for each user equipment and transmitted to it through UE-specific RRC signaling, or configured to be cell-specific and transmitted to the user equipments in the corresponding cell through cell-specific RRC signaling such as the MIB (Master Information Block) and the SIB (System Information Block). The configuration of the CP length for the secondary numerology may be dynamic.”; Park et al.; 0102)
(where
“semi-statically” maps to “variable”,
“CP length” maps to “length of the third CP”,
“UE”/”MIB”/”SIB” maps to “for each terminal”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CP capability of Park et al. into Islam et al and the CP/subcarrier multiplicative capability of Fakoorian into Islam et al. By modifying the UE/base station of Islam et al. to include the CP capability as taught by the UE/base station of Park et al. and realizing the CP/subcarrier multiplicative capability of Fakoorian, the benefits of improved alignment (Islam et al.; 0006) with improved cyclic prefix length configuration (Park et al.; 0006) and with improved resolution (Fakoorian et al.; 0097) are achieved.

Claim(s) 10, 13, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US 20190386862 (cited in Non-Final Rejection dated 11/25/2020) in view of Park et al. US 20190245727 (cited in Non-Final Rejection dated 11/25/2020) and in further view of Fakoorian et al. US 20170201989 and You et al. US 20170311342 (cited in Non-Final Rejection dated 11/25/2020).

As to claim 10:
Islam et al. as described above does not explicitly teach:
wherein a length of the third CP is zero.

However, You et al. further teaches a zero CP capability which includes:
wherein a length of the third CP is zero.
(“Cyclic Prefix (CP) Length ...0...us”/Table 2 between para. 0134 and 0135)

You et al. teaches cyclic prefix of zero for a higher subcarrier-spacing.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the zero CP capability of You et al. into Islam et al. By modifying the UE/base station of Islam et al. to include the zero CP capability as taught by the UE/base station of Park et al., the benefits of improved throughput (You et al.; 0021) are achieved.

As to claim 13:
Islam et al. as described above does not explicitly teach:
wherein a length of the third CP is zero.

However, You et al. further teaches a zero CP capability which includes:
wherein a length of the third CP is zero.
(“Cyclic Prefix (CP) Length ...0...us”/Table 2 between para. 0134 and 0135)

You et al. teaches cyclic prefix of zero for a higher subcarrier-spacing.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the zero CP capability of You et al. into Islam et al. By modifying the UE/base station of Islam et al. to include the zero CP capability as taught by the UE/base station of Park et al., the benefits of improved throughput (You et al.; 0021) are achieved.

As to claim 17:
Islam et al. as described above does not explicitly teach:
wherein a length of the third CP is zero.

However, You et al. further teaches a zero CP capability which includes:
wherein a length of the third CP is zero.
(“Cyclic Prefix (CP) Length ...0...us”/Table 2 between para. 0134 and 0135)

You et al. teaches cyclic prefix of zero for a higher subcarrier-spacing.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the zero CP capability of You et al. into Islam et al. By modifying the UE/base station of Islam et al. to include the zero CP capability as taught by the UE/base station of Park et al., the benefits of improved throughput (You et al.; 0021) are achieved.

As to claim 19:
Islam et al. as described above does not explicitly teach:
wherein a length of the third CP is zero.

However, You et al. further teaches a zero CP capability which includes:
wherein a length of the third CP is zero.
(“Cyclic Prefix (CP) Length ...0...us”/Table 2 between para. 0134 and 0135)

You et al. teaches cyclic prefix of zero for a higher subcarrier-spacing.

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464          

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464